Order, Supreme Court, New York County, entered on July 21, 1972, unanimously reversed, on the law and on the facts, without costs and without disbursements, and the application for a temporary injunction denied. The parties are directed to proceed to trial at the next available term of court following the publication of this determination. Plaintiffs have failed to show acts done in violation of their rights which would render any judgment ineffectual, or any acts in violation of such rights which cause injury to plaintiffs (CPLR 6301, 6312). They have not established a clear right to the relief sought. This action was commenced on or about June 4, 1970, and issue joined on or about August 6, 1970. It should long since have been concluded, at least at the trial stage. Since an earlier trial ended in a mistrial, the parties are directed to proceed to trial at the next available term of court following the publication of this determination. Concur — Stevens, P. J., McGivern, Nunez, Murphy and McNally, JJ.